      CASE 0:19-cv-01311-MJD-HB Document 77 Filed 04/15/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



EMEM UFOT UDOH,

                   Petitioner,



v.                                     MEMORANDUM OF LAW & ORDER
                                       Civil File No. 19-1311 (MJD/HB)

NATE KNUTSON,

                   Respondent.

Emem Ufot Udoh, pro se.



      On May 31, 2019, United States Magistrate Judge Hildy Bowbeer issued a

Report and Recommendation recommending that Petitioner Emem Ufot Udoh’s

Petition for Writ of Habeas Corpus be dismissed without prejudice. [Docket No.

5] With regard to Petitioner’s claims challenging the validity of his state court

conviction, the Report and Recommendation explained that the Court lacks

jurisdiction over his successive habeas petition because Petitioner had not

received authorization from the Eighth Circuit Court of Appeals to file a

successive habeas petition. On August 29, 2019, this Court adopted the Report

and Recommendation, dismissed Petitioner’s Petition for Writ of Habeas Corpus

                                         1
      CASE 0:19-cv-01311-MJD-HB Document 77 Filed 04/15/20 Page 2 of 3




without prejudice, declined to issue a Certificate of Appealability, and entered

judgment. [Docket No. 53] Petitioner appealed to the Eighth Circuit Court of

Appeals. [Docket No. 57]

      In September 2019, Petitioner filed a Motion to Reconsider [Docket No. 56]

and a Letter requesting reconsideration of the Court’s denial of his extension of

time to file objections to the Report and Recommendation [Docket No. 55]. On

September 18, 2019, this Court denied both motions. [Docket No. 60]

      On January 30, 2020, Petitioner filed a Motion to Vacate, signed by

Petitioner on January 27, 2020. [Docket No. 65] On January 28, 2020, the Eighth

Circuit denied Petitioner’s application for a certificate of appealability, denied

Petitioner’s motion to remand, and dismissed the appeal. [Docket No. 64]

      In the Motion to Vacate, Petitioner argued that he should be granted

authorization to file a successive habeas petition and requested that the

judgment of this Court be vacated and that the matter be “remand[ed] for further

consideration.” (Motion at 13.) As the Court explained in previous orders, only

the Eighth Circuit Court of Appeals can issue an authorization to file a successive

habeas petition in this Court. This Court does not have jurisdiction to decide




                                          2
      CASE 0:19-cv-01311-MJD-HB Document 77 Filed 04/15/20 Page 3 of 3




whether such authorization is warranted. On February 4, 2020, this Court denied

the Motion to Vacate. [Docket No. 67]

      Since February 4, Petitioner has continued to file documents, letters and

exhibits with this Court. (See [Docket Nos. 69, 70-71, 73-76].) This case is closed,

and Petitioner does not have any motion currently pending before this Court.

The Court does not have jurisdiction to authorize Petitioner to file a successive

habeas petition. Therefore, the Court will take no action with regard to

Defendant’s recent letters and filings.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

         Petitioner Emem Ufot Udoh is informed that the Court will take no
         further action on Petitioner’s filings because there are no motions
         pending before the Court, Petitioner’s motions for reconsideration and
         to vacate have been denied, and this matter is closed.




Dated: April 15, 2020                     s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Court




                                            3
